DETAILED ACTION
This Action is responsive to the communication filed on 09/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Koseki (US 9,024,348), in view of Chuang (WO 2020015437 A1).

Regarding claim 1, Song (see, e.g., FIG. 1) discloses a light emitting diode device comprising:
a substrate 113 (pg. 4, para 8);
a frame 117 disposed on the substrate 113, the frame 117 and the substrate 113 collectively defining a concave portion C (pg. 4, para 8);
an LED die 120 disposed on the substrate 113 and within the concave portion C (pg. 5, para 11); and
140 filled into the concave portion C and covering the LED die 120 (pg. 8, para 13, 14),
Although Song shows substantial features of the claimed invention, Song fails to expressly teach that the frame having a light reflectivity ranging from 20% to 40%; and that the LED die has a side-emitting surface and a top-emitting surface, the side-emitting surface has a luminous intensity greater than that of the top-emitting surface.
Koseki (see, e.g., FIG. 1C) teaches that the frame 2a has a light reflectivity ranging from 20% to 40% for the purpose of utilizing a reinforcing and light reflecting material that also suppresses the light absorption of the resin, thereby improving light extraction efficiency of the device (col. lines 63-67; col. 2, lines 1-3, lines 36-38, lines 45-46, lines 66-67; col. 3, lines 1-8).
Examiner’s Note: The frame of Koseki is comprised of similar materials as disclosed of Applicant’s frame (see, e.g., Para 0027 of the instant specification), which would result in the claimed property of light reflectivity. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the frame as disclosed by Song with the material of the frame as described by Koseki for the purpose of utilizing a reinforcing and light reflecting material that also suppresses the light absorption of the resin, thereby improving light extraction efficiency of the device (col. 1, lines 63-67; col. 2, lines 1-3; col. 3, lines 1-4).
Chuang (see, e.g., FIG. 1) teaches that the LED die has a side-emitting surface and a top-emitting surface (e.g., LED is a flip chip, so top-emitting surface is the outer or back surface of 10), the side-emitting surface has a luminous intensity greater than that of the top-emitting surface for the purpose of emitting light more uniformly (pg. 2, para 2; pg. 3, para 6, 16; pg. 4, para 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED die as disclosed by Song/Koseki with the 

Regarding claim 2, Koseki (see, e.g., FIG. 1C) teaches that the frame 2a has a refractive index between 1.41 and 1.6 (col. 2, lines 45-46; col. 3, lines 6-16).
Examiner’s Note: The frame of Koseki is comprised of similar materials as disclosed by Applicant’s frame (see, e.g., Para 0027 of the instant specification), which would result in the claimed property of refractive index. The burden is upon the applicant to prove otherwise. See In re Fitzgerald, 205 UPQ 594. 

Regarding claim 3, Koseki (see, e.g., FIG. 1C) teaches that the frame 2a includes 10% to 50% long fibers (col. 3, lines 6-8).

Regarding claim 4, Koseki (see, e.g., FIG. 1C) teaches that frame 2a includes at least one of polyethylene terephthalate, aromatic ring bonded high-grade fat-locked semi-aromatic nylon resin, and polyphthalamide (col. 2, lines 45-50).

Regarding claim 8, the combination of Song (see, e.g., FIG. 1) / Chuang (see, e.g., FIG. 1) teaches that the LED die (flip chip of Chuang) has a bottom surface 50 (of Chuang) bonded to the substrate 113 (of Song), and the bottom surface 50 (of Chuang) is a light-reflective surface (Song: pg. 5, para 11; Chuang: pg. 4, para 6).

Regarding claim 9, Chuang (see, e.g., FIG. 1) teaches that the side-emitting surface has a luminous intensity 10%-60% greater than that of the top-emitting surface (e.g., LED is a flip 

Regarding claim 10, Song (see, e.g., FIG. 1) teaches that the LED die 120 is mounted on electrodes 321, 322 of the substrate 113 in a flip-chip manner or wire-bonded to electrodes of the substrate (pg. 9, para 5, 7, 8, and 10; pg. 10, para 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Koseki (US 9,024,348), in view of Chuang (WO 2020015437 A1), and further in view of Ukawa (US 2019/0305203).

Regarding claim 5, although Song/Koseki/Chuang show substantial features of the claimed invention, Song/Koseki/Chuang fail to expressly teach that the transparent layer has a top surface that is lower or higher than a top end of the frame.
Regarding “the transparent layer has a top surface that is lower or higher than a top end of the frame,” it would have been an obvious matter of design choice to adjust the top surface of the transparent layer to either flat or higher than the top end of the frame as by taught Ukawa (see, e.g., FIG. 3C, FIG. 4) that teaches a transparent layer 70 having either a flat top surface or a top surface that is higher than a top end of the frame 50 (Para 0063). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed top surface of the transparent layer being lower or higher than a top end of the frame was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2019/054793 A1), in view of Koseki (US 9,024,348), in view of Chuang (WO 2020015437 A1), and further in view of Lee (US 2019/0203904).

Regarding claim 6, although Song/Koseki/Chuang show substantial features of the claimed invention, Song/Koseki/Chuang fail to expressly teach that the transparent layer includes silicon-based materials. 
Lee (see, e.g., FIG. 1), on the other hand, teaches that the transparent layer 1030 includes silicon-based materials for the purpose of providing a material that has excellent insulation characteristics and low light absorption (Para 0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transparent layer of Lee as the transparent layer in the device of Song for the purpose of providing a material that has excellent insulation characteristics and low light absorption (Para 0042).

Regarding claim 7, Lee (see, e.g., FIG. 1) teaches that the silicon-based materials include at least one of phenyl silicone resin and methyl silicone resin (Para 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        12/30/2021